UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

ORISKA INSURANCE COMPANY,

                        Plaintiff,

            -v-                        6:18-CV-1030

AVALON GARDENS
REHABILITATION & HEALTH CARE
CENTER, LLC, doing business as
Brookside Multicare Nursing Center
and Optima Care Smithtown, LLC,
BAY PARK CENTER NURSING &
REHABILITATION, LLC,
BROOKHAVEN REHABILITATION
& HEALTH CARE CENTER,
EASTCHESTER REHABILITATION
& HEALTH CARE CENTER, LLC,
GARDEN CARE CENTER, INC.,
GOLDEN GATE REHABILITATION
& HEALTH CARE CENTER, LLC,
LITTLE NECK CARE CENTER, LLC,
LITTLE NECK NURSING HOME
LLC, NASSAU OPERATING
COMPANY, LLC, doing business as
Nassau Extended Care Facility and
Nassau Rehabilitation and Nursing
Center/Kingsbridge Heights Receiver,
LLC, NEW SURFSIDE NURSING
HOME, LLC, NORTH SEA
ASSOCIATES, LLC, doing business
as The Hamptons Center for
Rehabilitation and Nursing, PARK
AVENUE OPERATING COMPANY,
LLC, doing business as Park Avenue
Extended Care Facility, PINEGROVE
MANOR II, LLC, doing business as
Grace Plaza Nursing and
Rehabilitation Center, THROGS
NECK OPERATING COMPANY, LLC,
doing business as Throgs Neck
Extended Care Facility, TOWNHOUSE
OPERATING COMPANY, LLC, doing
business as Townhouse Center for
Rehabilitation & Nursing,
WILLOUGHBY REHABILITATION
& HEALTH CARE CENTER LLC, doing
business as Spring Creek
Rehabilitation & Nursing Care Center,
WOODMERE REHABILITATION &
HEALTH CARE CENTER, INC.,
doing business as Five Towns Premier
Rehabilitation and Nursing,
NISKAYUNA OPERATING CO LLC,
doing business as Pathways Nursing
& Rehabilitation Center, PARKVIEW
CARE AND REHABILITATION
CENTER, INC., BENT PHILIPSON,
as the Principal Partner in Control of
Sentosacare, LLC, a/k/a Sentosa
Group, SENTOSACARE, LLC,
SAMUEL SCHLESINGER, Individually
and as Principal Partner and as Officer,
Director and Owner of Allstate ASO,
Inc. and Allstate Administrators, LLC,
ALLSTATE ADMINISTRATORS, LLC,
also known as Allstate ASO, LLC,
ISAAC MULLER, Individually and as
an Agent for the Defendants herein
named, RASHBI MANAGEMENT,
INC., US MANAGEMENT, INC.,
BAYVIEW MANOR LLC, doing business
as South Point Plaza Nursing and
Rehabilitation Center, SHOREFRONT
OPERATING, LLC, doing business as
Seagate Rehabilitation & Healthcare
Center, and WHITE PLAINS
CENTER FOR NURSING, LLC,

                          Defendants.

-----------------------------------




                                           -2-
APPEARANCES:                                 OF COUNSEL:

HITZKE & FERRAN, LLP                         DANIEL L. HITZKE, ESQ.
Attorneys for Plaintiff                      JESSICA SPRAGUE, ESQ.
100 Oceangate, Suite 1100
Long Beach, CA 90802

CULLEN AND DYKMAN LLP                        CHRISTOPHER E. BUCKEY, ESQ.
Attorneys for Sentosa Defendants             NICHOLAS J. FASO, ESQ.
80 State Street, Suite 900
Albany, NY 12207

LIPSIUS BENHAIM LAW, LLP                     IRA S. LIPSIUS, ESQ.
Attorneys for Sentosa Defendants             ALEXANDER SPERBER, ESQ.
80-02 Kew Gardens Road, Suite 1030
Kew Gardens, NY 11415

K & L GATES LLP                              JON T. POWERS, ESQ
Attorneys for Sentosa Defendants
One Newark Center, 10th Floor
Newark, NJ 07052

HARRINGTON, OCKO LAW FIRM                    KEVIN J. HARRINGTON, ESQ.
Attorneys for Defendant Isaac Muller         MICHAEL W. FREUDENBERG, ESQ.
81 Main Street, Suite 215
White Plains, NY 10601

DAVID N. HURD
United States District Judge




                                       -3-
                                             TABLE OF CONTENTS

I.     INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

II.    BACKGROUND. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

III.   DISCUSSION.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

       A.       Motions to Dismiss. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                1.       The Forum Clause. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

                2.       Oriska's Federal Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

                                   a. RICO.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   18
                                         i. Section 1962(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           20
                                         ii. Section 1962(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . .            25
                                         iii. Section 1962(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . .           27

                                   b. Lanham Act. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

                                   c. ERISA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

       B.       Other Matters. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

                1.       State Law Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

                2.       Preliminary Injunction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

                3.       Magistrate Judge Appeal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

                4.       Supplemental Jurisdiction.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34

                5.       Sanctions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

IV.    CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37




                                                             -4-
                          MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      On August 28, 2018, plaintiff Oriska Insurance Company ("Oriska" or "plaintiff") filed

this action against defendants Avalon Gardens Rehabilitation and Health Care Center, LLC

("Brookside"), Bay Park Center Nursing and Rehabilitation, LLC ("Bay Park"), Brookhaven

Rehabilitation and Health Care Center, LLC ("Brookhaven"), Bayview Manor LLC ("South

Point"), Eastchester Rehabilitation and Health Care Center, LLC (" Eastchester"), Garden

Care Center, Inc. ("Garden Care"), Golden Gate Rehabilitation and Health Care Center, LLC

("Golden Gate"), Little Neck Care Center, LLC ("Little Neck Care"), Little Neck Nursing

Home, LLC ("Little Neck"), Nassau Operating Company, LLC ("Nassau"), New Surfside

Nursing Home, LLC ("Surfside"), North Sea Associates, LLC ("North Sea"), Park Avenue

Operating Company, LLC ("Park Avenue"), Pinegrove Manor II, LLC ("Pinegrove"), Throgs

Neck Operating Company, LLC ("Throgs Neck"), Townhouse Operating Company, LLC

("Townhouse"), Willoughby Rehabilitation and Health Care Center, LLC ("Willoughby"),

Woodmere Rehabilitation and Health Care Center, Inc. ("Woodmere"), Niskayuna Operating

Co., LLC ("Niskayuna"), Parkview Care and Rehabilitation Center, Inc. ("Parkview"),

Sentosacare, LLC ("Sentosa"), Bent Philipson, as the principal partner in control of Sentosa

("Philipson"), Allstate Administrators, LLC, also known as Allstate ASO, LLC ("Allstate"),

Samuel Schlesinger, individually and as principal partner and as officer, director, and owner

of Allstate ("Schlesinger"), Isaac Muller, individually and as an agent for the named

defendants ("Muller"), Rashbi Management, Inc. ("Rashbi Management"), and US

Management, Inc. ("US Management").



                                              -5-
       Oriska's eighty-five page, eleven-count civil pleading asserted, inter alia, claims under

three federal statutes: the Racketeer Influenced and Corrupt Organizations Act ("RICO"), the

Employee Retirement Income Security Act of 1974 ("ERISA"), and Section 43(a) of the

Lanham Act. Broadly stated, plaintiff's complaint alleged the various named defendants

were engaged in a scheme to divert millions of dollars in insurance premiums from certain

trust funds set up to receive those payments. The matter was originally assigned to Chief

U.S. District Judge Glenn T. Suddaby.

       Shortly thereafter, Oriska amended its complaint to add Shorefront Operating,

LLC ("Seagate") and White Plains Center for Nursing, LLC ("White Plains") as two more

defendants allegedly involved in the scheme. See Dkt. No. 8. As plaintiff explained in the

Civil RICO Statement it later submitted in accordance with this District's General Order #14,

the twenty-nine defendants named in its amended pleading fall into four different

categories: (1) a group of skilled nursing facilities collectively known as the "Sentosa SNFs";

(2) Sentosa and Allstate, limited liability companies that operate and administer the Sentosa

SNFs; (3) the individual defendants Philipson, Schlesinger, and Muller are involved in the

management and operation of the Sentosa SNFs; and (4) Rashbi Management and US

Management are two entities with "an interest in the disposition of" the allegedly stolen funds.

See generally Dkt. No. 20 ("Pl.'s Civil RICO Statement"); see also Am. Compl. ¶¶ 39-40.

       On September 19, 2018, Oriska notified the Court of its intention to seek a preliminary

injunction and requested an expedited briefing schedule for its motion. Dkt. No. 9. Citing a

litany of procedural deficiencies with the filing, Chief Judge Suddaby denied plaintiff's

request. Dkt. No. 11.



                                               -6-
       Thereafter, Oriska filed a "notice of related cases" in which it requested this case be

transferred to the undersigned. Dkt. No. 12. According to plaintiff's filing, the current dispute

between plaintiff and these defendants "arises out of the same basic facts and

circumstances" as Oriska Insurance Company v. The Power P.E.O., Inc. et al., 5:03-CV-

1481, a prior matter closed in 2008. Id. Chief Judge Suddaby granted plaintiff's request on

October 10, 2018. Dkt. Nos. 28-29.

       On October 12, 2018, Oriska moved under Federal Rule of Civil Procedure ("Rule") 65

for a preliminary injunction that would require the named defendants to disgorge the

"missing" $33,277,303.61 and place it in trust during the pendency of these civil

proceedings. Dkt. No. 35 (requesting expedited hearing); see also Dkt. No. 50 (setting

standard briefing schedule). Plaintiff's renewed filing attempted to cure the various

procedural deficiencies previously identified by the Chief Judge. Id.; see also Dkt. No.

11. The motion has been fully briefed and remains pending. See, e.g., Dkt. Nos. 82, 83, 84,

85.

       On October 15, 2018, the parties appeared at a telephone conf erence before U.S.

Magistrate Judge David E. Peebles. See Text Minute Entry for 10/16/2018. There, Judge

Peebles extended certain initial deadlines and granted permission to brief two, particularly

time-sensitive matters raised by the parties: (1) Oriska's request for expedited discovery;

specifically, "leave to serve fifty-nine subpoenas seeking a wide range of documents from

various banking institutions relating to a sixteen-year period"; and (2) defendants' request

that two of plaintiff's attorneys be disqualified from representing plaintiff in this action. Id.

       The parties briefed both issues at length. Dkt. Nos. 37, 39, 40, 41, 43, 47, 48, 49, 54,

55. Defendants partially withdrew their motion to disqualify Oriska's attorneys after Attorney

                                                 -7-
Antonio Faga unexpectedly passed away,1 Dkt. Nos. 52, 53, and Judge Peebles heard oral

argument on what remained of both motions on November 9, 2018. Dkt. No. 60; Text Minute

Entry for 11/9/2018.

       On November 21, 2018, Judge Peebles issued a Decision and Order (the "November

21 Order") denying Oriska's motion for expedited discovery and granting defendants' motion

to disqualify Attorney Kernan.2 Dkt. No. 64. Plaintiff has appealed to this Court from Judge

Peebles's November 21 Order. Dkt. No. 71. The motion has been fully briefed and remains

pending. Dkt. No. 92; see also Dkt. No. 122 (seeking to expedite the matter); Dkt. No. 123

(opposing the request to expedite).

       On December 10, 2018, the Sentosa SNFs, Sentosa, Philipson, Schlesing er, and

Allstate (the "Sentosa defendants") and Muller (collectively "defendants") moved under Rule

12(b)(6) to dismiss Oriska's amended complaint in its entirety.3 Dkt. Nos. 73, 74. Both

motions have been fully briefed and remain pending. Dkt. Nos. 90, 93-97; see also Dkt. No.




          1
             On October 23, 2018, Judge Peebles ordered Attorney James Kernan to show cause "why he
  should not be stricken from the roll of members of the bar of the court" for his prior felony conviction. Dkt.
  No. 51.; see also Kernan v. N.Y. State Dep't of Fin. Servs., 712 F. App'x 61, 63-64 (2d Cir. 2017) (summary
  order) (rejecting Attorney Kernan's constitutional challenge to New York State's decision to bar him from
  engaging in the business of insurance in New York following his March 2009 felony conviction). Attorney
  Kernan timely responded. Dkt. No. 57. Judge Peebles initially adjourned the show cause hearing sine die,
  Dkt. No. 56, but then consolidated it with oral argument on the parties' other motions, Dkt. No. 61.
          2
            Attorney Kernan moved to withdraw as counsel of record, Dkt. No. 66, and Judge Peebles granted
  the request, Dkt. No. 68. On December 13, 2018, Oriska moved for an emergency stay of Judge Peebles's
  November 21 Order disqualifying Attorney Kernan. Dkt. No. 75. Plaintiff's request was denied. Dkt. No. 76.
  Attorney Kernan has since been removed as a member of the bar of this Court. Dkt. No. 115. He has
  appealed that issue to the Second Circuit, where it remains pending.
          3
             Neither Rashbi Management nor US Management joined the motions, but it is unclear whether they
  have been properly served. In any event, plaintiff has repeatedly represented to the Court that these entities
  have been named as defendants "solely for [their] interest in the disposition of funds that are the subject of
  this action." See, e.g., Dkt. No. 121-1; Am. Compl. ¶¶ 39-40.

                                                      -8-
118 (requesting leave to supplement the briefing to include information about a state court

action that declared void "all policies issued by Oriska . . . subsequent to February 1, 2013").

       On February 4, 2019, the Sentosa defendants moved under Rule 11 seeking

sanctions against Oriska and its counsel for including "patently false" factual allegations in its

operative pleading. Dkt. No. 105. The motion has been fully briefed and remains

pending.4 Dkt. No. 110, 112, 113.

       On July 3, 2019, Oriska moved this Court to exercise "supplemental jurisdiction" over

a matter now pending in Supreme Court, Oneida County, under index number

"EFCA2017-002154." Dkt. No. 121. The motion has been fully briefed and remains

pending. Dkt. Nos. 124, 125, 127.

       Finally, on July 29, 2019, Oriska attempted to file a second amended complaint. Dkt.

Nos. 126, 128, 129, 130, 131, 132, 133, 134, 135, 136. How ever, U.S. Magistrate Judge

Miroslav Lovric struck plaintiff's filings for failure to comply with various aspects of Rule 15 or

this District's Local Rules regarding the filing of amendments to pleadings. See Dkt. No.

144. Accordingly, the amended complaint filed on September 18, 2018, Dkt. No. 8, remains

the operative pleading in this action.

       The pending motions have been fully briefed and will be decided on the basis of the

submissions without oral argument.



          4
              Attorney Kevin E. McCormack also moved for leave to withdraw as counsel of record for
  plaintiff. Dkt. No. 100. The Sentosa defendants indicated that they did not oppose Attorney McCormack's
  request, but insisted that plaintiff's remaining counsel "be required to take responsibility for the veracity of
  Oriska's pleadings." Dkt. No. 101. Attorney McCormack sought leave to reply to defendants' statement, Dkt.
  No. 102, which Judge Peebles granted, Dkt. No. 103. Judge Peebles initially scheduled oral argument on the
  matter, Dkt. No. 104, but later cancelled it and granted Attorney McCormack's request. Dkt. No. 109. At that
  time, Judge Peebles noted that, "by advocating for plaintiff['s] complaint [plaintiff's new counsel] subjects
  himself to potential liability under Rule 11." Id.

                                                      -9-
II. BACKGROUND5

       Oriska is an insurance company headquartered in Oriskany, New York. Am.

Compl. ¶ 11. Plaintiff provides various forms of insurance coverage, including workers'

compensation and health and disability insurance. Id. As relevant here, plaintiff issues

workers' compensation insurance policies to the Sentosa SNFs. See generally id.

       Sentosa, Allstate, and the twenty-two Sentosa SNFs are organized as limited liability

companies under New York law. Am. Compl. ¶¶ 12-34, 36. Philipson, a resident of Spring

Valley, New York, "is the largest percentage owner of [the] Sentosa SNFs." Id. ¶ 35.

Schlesinger, a resident of Brooklyn, New York, is the sole owner of Allstate. Id. ¶ 37. And

Muller, a resident of Monsey, New York, is alleged to be an agent of the other named

defendants. Id. ¶ 38; see generally Am. Compl.

       Oriska's amended complaint accuses the individual defendants of orchestrating a

scheme to divert insurance payments "expensed" by the Sentosa SNFs to a straw person

named Allstate. Am. Compl. ¶¶ 2-3. According to plaintiff's complaint, these transactions

pass audit with the New York State Department of Health ("DOH"), a regulatory entity

responsible for oversight matters, because Allstate generates "bogus invoices" that match up

with the expense payments. Id. ¶ 3.

       In brief summary, the Sentosa SNFs report the premiums they are supposed to pay

into certain trusts established under New York law to fund workers' compensation insurance


          5
              Although the Court declines to regurgitate all, or even most, of the voluminous factual allegations
  set forth in Oriska's ninety-page operative pleading and forty-four page civil RICO statement, the various
  non-conclusory factual allegations in these documents will be accepted as true for purposes of evaluating the
  pending motions to dismiss. See Mackin v. Auberger, 59 F. Supp. 3d 528, 541 (W.D.N.Y. 2014) ("[A] RICO
  case statement should be read together with a complaint on a motion to dismiss.").



                                                     - 10 -
on behalf of their employees as expenses in cost reports submitted to the DOH. Am.

Compl. ¶ 5. Although they are supposed to pay these premiums to Oriska, their commercial

insurance carrier, they instead make some or all of these payments to straw persons who

"convert[ ] [the funds] to unauthorized personal and illegal uses" that benefit the named

defendants. Id.

       In its amended complaint and Civil RICO Statement, Oriska repeatedly points out that

it settled a string of state court lawsuits against these defendants (with the exception of

Shorefront) on September 24, 2013. See Am. Compl. ¶¶ 102, 106, 109; Pl.'s Civil RICO

Statement at pp. 9, 10, 12, 23, 26.6

       Oriska alleges that this September 24, 2013 settlement agreement "reaffirmed the

obligation of the Sentosa SNFs to reimburse benefits paid within a deductible and provide

collateral to secure the collectability of reimbursement for benefits paid by Plaintiff to

employees of the Sentosa SNFs." Am. Compl. ¶ 102. Indeed, plaintiff alleges that the

parties "settled the case on September 24, 2013 by agreeing to pay funds into a 114 Trust to

fund the self-insured workman's compensation program." Id. ¶ 105.

       The Sentosa defendants have attached a copy of the September 24, 2013 settlement

agreement to their motion to dismiss. Ex. B to Schlesinger Decl., Dkt. No. 74-3, pp. 134-158.

As relevant here, that filing included a forum selection clause governing future disputes over

the same subject matter:

                The jurisdiction of this Court shall continue beyond the execution
                and filing of this Stipulation and the discontinuance of these actions
                to the extent necessary to resolve and finally determine any disputes
                that arise under the terms of this stipulation.


          6
              Pagination corresponds to CM/ECF.

                                                  - 11 -
Ex. B to Schlesinger Decl. ¶ 21.

III. DISCUSSION

       A. Motions to Dismiss

       The Sentosa defendants and Muller have both moved to dismiss the amended

complaint in its entirety under Rule 12(b)(6). According to the Sentosa defendants, the forum

clause in the September 24, 2013 settlement agreement necessitates dismissal of this action

because this lawsuit is just an attempt to federalize a dispute over defendants' ongoing

compliance with the terms of the agreement. Both defendants further argue that Oriska has

failed to plead viable claims under RICO, the Lanham Act, or ERISA, and that the Court

should decline to exercise supplemental jurisdiction over plaintiff's state law claims.

       "To survive a Rule 12(b)(6) motion to dismiss, the '[f]actual allegations must be

enough to raise a right to relief above the speculative level.'" Ginsburg v. City of Ithaca, 839

F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). "Dismissal is appropriate only where plaintiff has failed to provide some basis for

the allegations that support the elements of his claims." Id.

       "When ruling on a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in the

non-movant's favor." Faiaz v. Colgate Univ., 64 F. Supp. 3d 336, 344 (N.D.N.Y. 2014)

(Baxter, M.J.). In making this determination, a court generally confines itself to the "facts

stated on the face of the complaint, . . . documents appended to the complaint or

incorporated in the complaint by reference, and . . . matters of which judicial notice may be

taken." Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (citation omitted).



                                              - 12 -
       However, in some cases, "a document not expressly incorporated by reference in the

complaint is nevertheless 'integral' to the complaint and, accordingly, a fair object of

consideration on a motion to dismiss." Goel, 820 F.3d at 559. "Even where a document is

considered 'integral' to the complaint, it must be clear on the record that no dispute exists

regarding the authenticity or accuracy of the document." DiFolco v. MSNBC Cable L.L.C.,

622 F.3d 104, 111 (2d Cir. 2010) (internal quotation marks omitted).

       "This generally occurs when the material considered is a contract or other legal

document containing obligations upon which the plaintiff's complaint stands or falls, but which

for some reason—usually because the document, read in its entirety, would undermine the

legitimacy of the plaintiff's claim—was not attached to the complaint." Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 231 (2d Cir. 2016) (citation and internal q uotation marks

omitted).

       Finally, when fraud is alleged, Rule 9(b) requires the complaint "state with particularity

the circumstances constituting fraud." FED. R. CIV. P. 9(b); see also Shetiwy v. Midland

Credit Mgmt., 15 F. Supp. 3d 437, 442 (S.D.N.Y. 2014) ("All claims sounding in

fraud—including those under RICO—must comply with Rule 9(b)'s heightened pleading

standard." (citation omitted)).

       "Under this standard, a complaint alleging fraud must typically '(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state

where and when the statements were made, and (4) explain why the statements were

fraudulent.'" Ramiro Aviles v. S & P Glob., Inc., 380 F. Supp. 3d 221, 256 (S.D.N.Y. 2019)

(quoting United States ex rel. Chorches v. Am. Med. Response, Inc., 865 F.3d 71, 81 (2d Cir.

2017)). "Allegations that are conclusory or unsupported by factual assertions are

                                              - 13 -
insufficient." Shetiwy, 15 F. Supp. 3d at 442 (quoting ATSI Commc'ns, Inc. v. Shaar Fund,

Ltd., 493 F.3d 87, 99 (2d Cir. 2007)).

        1. The Forum Clause

        The Sentosa defendants contend that a clause in the Septem ber 24, 2013 settlement

agreement (the "September 24 Agreement" or the "Stipulation") necessitates the dismissal of

Oriska's complaint because it makes Supreme Court, Oneida County the exclusive forum for

disputes arising out of the parties' contractual relationship. Sentosa Mem., Dkt. No. 74-1 at

9-10.

        According to defendants, Oriska's claims arise out of the very same subject matter

covered by the Stipulation; i.e., whether the Sentosa SNFs made certain required expense

payments into a trust for plaintiff's benefit. Sentosa Mem. at 10. Indeed, defendants point

out that plaintiff's operative complaint specifically alleges the Stipulation is the source of

these continuing payment obligations. Id. at 10-11; see also Am. Compl. ¶ 102 ("Settlement

of the Oneida County lawsuits (the "9/24/13 Settlement") reaffirmed the obligation of the

Sentosa SNFs to reimburse benefits paid . . . . ").

        Oriska responds that "[t]his is simply not true." Pl.'s Opp'n, Dkt. No. 90-1, 6.

According to plaintiff, two earlier administrative agreements executed by the parties in 2006

and 2007 actually govern the matters at issue here. Id. at 6-7. In plaintiff's view, the

September 24, 2013 Agreement does not address these prior administrative agreements and

therefore these prior agreements are "still in effect." Id. Even assuming otherwise, plaintiff

maintains that its federal claims under RICO, the Lanham Act, and ERISA go beyond the

terms of the Stipulation. Id.



                                               - 14 -
       The Sentosa defendants reply, in essence, that this is nonsensical. Sentosa Reply,

Dkt. No. 97, 5. In their view, Oriska has offered no support for the notion that those prior

administrative agreements—which pre-date the September 24, 2013 Agreement by over five

years—should still be in effect or should govern matters now. Id. at 5-6. According to

defendants, plaintiff's attempt to label its causes of action as arising under RICO, the

Lanham Act, or ERISA are improper and misleading: this is a case about the "alleged

nonpayment of premiums for the insurance program governed by the Stipulation," precisely

the sort of dispute subject to the forum selection clause in the first place. Id. at 6.

       "A forum selection clause is presumptively enforceable where (1) it was 'reasonably

communicated to the party resisting enforcement,' (2) it is 'mandatory,' and (3) 'the claims

and parties involved in the suit are subject to the forum selection clause.'" Midamines SPRL

Ltd. v. KBC Bank NV, 601 F. App'x 43, 45 (2d Cir. 2015) (summary order) (quoting Phillips v.

Audio Active Ltd., 494 F.3d 378, 383-84 (2d Cir. 2007)). "This presumption of enforceability

can only be rebutted by the fourth factor: (4) a showing that enforcement would be

'unreasonable or unjust,' or that the clause was 'invalid for such reasons as fraud or

overreaching.'" Id.

       "Whether a forum selection clause is mandatory depends on its language, and

generally courts will not enforce a clause that specifies only jurisdiction in a designated court

without any language indicating that specific jurisdiction is exclusive." Salis v. Am. Exp.

Lines, 331 F. App'x 811, 813 (2d Cir. 2009) (summary order). However, "[i]f the forum

selection clause was communicated to the resisting party, is mandatory and applies to the

claims and parties involved, it is presumptively enforceable." Id.



                                               - 15 -
       "A resisting party can rebut the presumption of enforceability by clearly showing 'that

enforcement would be unreasonable and unjust, or that the clause w as invalid for such

reasons as fraud or overreaching.'" Salis, 331 F. App'x at 813 (quoting The Bremen v.

Zapata Off–Shore Co., 407 U.S. 1, 15 (1972)). For instance, forum selection clauses are

unreasonable:

               (1) if their incorporation into the agreement was the result of fraud
               or overreaching; (2) if the complaining party will for all practical
               purposes be deprived of his day in court, due to the grave
               inconvenience or unfairness of the selected forum; (3) if the
               fundamental unfairness of the chosen law may deprive the plaintiff
               of a remedy; or (4) if the clauses contravene a strong public policy
               of the forum state.

Roby v. Corp. of Lloyd's, 996 F.3d 1353, 1361 (2d Cir. 1993).

       Upon review, the September 24, 2013 Agreement mandates dismissal of all of

Oriska's various claims. As an initial matter, plaintiff does not claim that it was unaware of

the language in the Stipulation or that the clause is permissive rather than mandatory. See

Pl.'s Opp'n at 6-7. Instead, plaintiff acknowledges being a party to the Stipulation, but makes

two arguments against its application: first, that a set of pre-existing administrative

agreements govern this case; and second, that its claims fall outside the scope of the

Stipulation. Id.

       Oriska's first argument is easily dispatched. Among other things, ¶ 10 of the

Stipulation explicitly states that it "resolves all disputes to date . . . and will further serve to

regulate and govern . . . the relationship between the parties" going forward. In other words,

plaintiff cannot plausibly claim that those prior agreements still govern the parties'

relationship. This is especially so where, as here, plaintiff's own pleading explicitly

references and relies on the terms and effect of the September 24, 2013 Agreement.

                                                 - 16 -
       Oriska's second argument also falls short. A careful review of plaintiff's operative

complaint confirms that its various claims for relief are based on, inter alia, disputes over

which entities are responsible for paying into the trust, how much money must be paid into

and held in those trusts, and who owes fiduciary duties in connection with those payments

and those funds; i.e., these disputes arise out of the parties' ongoing business relationship,

which can be traced back to the Stipulation. See, e.g., Paduano v. Express Scripts, Inc., 55

F. Supp. 3d 400, 433 (E.D.N.Y. 2014) (focusing on plaintiff's factual allegations rather than

plaintiff's choice of labeling for its causes of action).

       Courts have repeatedly rejected attempts by parties to plead their way around the

enforcement of an otherwise applicable forum selection clause. See, e.g., Roby, 996 F.2d at

1360 ("We refuse to allow a party's solemn promise to be defeated by artful

pleading."). Oriska's decision to invoke RICO does nothing to change this result. Midamines

SPRL Ltd., 601 F. App'x at 46 (affirming district court's dismissal of plaintiff's claims for, inter

alia, racketeering and fraud because underlying factual allegations triggered forum selection

clause); see also Phillips, 494 F.3d at 388 ("[I]t is inappropriate in the present context to

depend solely on the legal labels used by plaintiff to decide if his case arises out of the

contract.").

       This conclusion also applies to Shorefront, an entity closely related to the other

Sentosa SNFs though not a party to the Stipulation. See, e.g., Magi XXI, Inc. v. Stato della

Citta del Vaticano, 714 F.3d 714, 723 (2d Cir. 2013) ("[A] non-signatory to a contract

containing a forum selection clause may enforce the forum selection clause against a

signatory when the non-signatory is 'closely related' to another signatory."). Accordingly,

plaintiff's suit is subject to dismissal on this basis alone.

                                                 - 17 -
       2. Oriska's Federal Claims

       Even on the merits, Oriska has failed to plead plausible federal claims under RICO,

the Lanham Act, or ERISA. Plaintiff's first three causes of actions allege RICO violations

based on the predicate acts of wire fraud, embezzlement, and money laundering. Am.

Compl. ¶¶ 139-216.

       In particular, Oriska's first RICO claim alleges a violation of 18 U.S.C. § 1962(c), which

make it unlawful to conduct or participate in the affairs of an enterprise through a pattern of

racketeering activity. Am. Compl. ¶¶ 139-202. Plaintiff's second RICO claim alleges a

violation of § 1962(a), which makes it unlawful to use or invest income derived from

racketeering activity into an enterprise. Id. ¶¶ 203-08. Plaintiff's third RICO claim alleges a

violation of § 1962(d), which makes it unlawful to conspire to commit violations of the

substantive components of the RICO statute. Id. ¶¶ 209-16.

       Oriska's fourth cause of action alleges a violation of the Lanham Act based on

defendants' alleged use of "false advertising" about "the legality of Defendant's operation of a

health, disability and worker's compensation self-insurance program using Plaintiff's

proprietary licenses and approvals." Id. ¶¶ 217-24. Plaintiff's fifth cause of action is an

ERISA claim based on defendants' alleged diversion of money from the trusts in violation of

their fiduciary duties. Id. ¶¶ 225-66.

       All five claims are meritless and must be dismissed.

       a. RICO

       "Congress enacted RICO in 1970 as part of the Organized Crime Control Act to seek

the eradication of organized crime in the United States." Am. Fed'n of State, Cty. & Mun.

Employees Dist. Council 37 Health & Sec. Plan v. Bristol-Myers Squibb Co. , 948 F. Supp. 2d

                                              - 18 -
338, 344 (S.D.N.Y. 2013) ("Bristol-Myers Squibb Co.") (citation and internal quotation marks

omitted).

        As relevant here, the civil component of the RICO statute provides a private right of

action for treble damages, attorney's fees, and costs to any "person injured in his business or

property by reason of a violation of section 1962." 18 U.S.C. § 1964(c); see also Sky Med.

Supply Inc. v. SCS Support Claims Servs., Inc., 17 F. Supp. 3d 207, 220 (E.D.N.Y. 2014)

("When § 1962 is violated, in addition to criminal penalties, the RICO statutes also authorize

civil lawsuits, which, if successful, can entitle a plaintiff to treble damages, costs, and

attorney's fees.").

       Notably, however, RICO is not limited to "mobsters and organized criminals." Sedima,

S.P.R.L. v. Imrex Co., 473 U.S. 479, 499 (1985). Instead, the Suprem e Court has repeatedly

instructed the lower courts that RICO should be read broadly. Boyle v. United States, 556

U.S. 938, 944 (2009) (collecting cases). This makes "[c]ivil RICO is an unusually potent

weapon—the litigation equivalent of a thermonuclear device." Miranda v. Ponce Fed. Bank,

948 F.2d 41, 44 (1st Cir. 1991).

       "Consequently, courts have an obligation to scrutinize civil RICO claims early in the

litigation [to] separate the rare complaint that actually states a claim for civil RICO from that

more obviously alleging common law fraud." Bristol-Myers Squibb Co., 948 F. Supp. 2d at

345 (citation omitted); see also Mackin, 59 F. Supp. 3d at 541 ("Courts look with particular

scrutiny at claims for a civil RICO, given RICO's damaging effects on the reputations of

individuals alleged to be engaged in RICO enterprises and conspiracies." (citation omitted)).

       To be sure, "[t]he true civil RICO plaintiff may well provide a laudatory societal service,

supplementing the government's efforts 'to protect the general public and the common good

                                               - 19 -
from felonious conduct.'" Bristol-Myers Squibb Co., 948 F. Supp. 2d at 345 (quoting Gross v.

Waywell, 628 F. Supp. 2d 475, 481 (S.D.N.Y. 2009)). However, "it is well known that the

federal courts are flooded with cases molded to the RICO form, even though they are truly

little more than garden variety claims for fraud." Id.; see also Sky Med. Supply Inc., 17 F.

Supp. 3d at 220 (noting that "plaintiffs wielding RICO almost always miss the mark").

       Section 1962 sets forth four separate RICO offenses, with each subsection requiring

certain elements. Generally speaking, however, a civil RICO plaintiff has two pleading

burdens.7 Moss v. Morgan Stanley, Inc., 719 F.2d 5, 17 (2d Cir. 1983). First, the plaintif f

must allege a violation of the substantive RICO statute by pleading "(1) that the defendant

(2) through the commission of two or more acts (3) constituting a 'pattern' (4) of 'racketeering

activity' (5) directly or indirectly invests in, or maintains an interest in, or participates in (6) an

'enterprise' (7) the activities of which affect interstate or foreign commerce." Id. (quoting 18

U.S.C. § 1962(a)–(c)). Second, the plaintiff must allege that he was "injured in his business

or property by reason of a violation of section 1962." Id. (emphasis in original) (quoting 18

U.S.C. § 1964(c)).

       i. Section 1962(c)

       Defendants argue Oriska's § 1962(c) claim must fail because plaintiff has failed to

adequately plead the existence of a distinct RICO enterprise. Sentosa Mem. at 11.

According to defendants, plaintiff has not offered any "allegations regarding the enterprise's

purported structure separate and apart from the purported racketeering activity." Id. at 13.



           7
             Non-fraud elements of a RICO claim are subject to Rule 8(a) while predicate acts sounding in fraud
   or mistake are subject to the particularity requirement of Rule 9(b). See, e.g., D. Penguin Bros. Ltd. v. City
   Nat'l Bank, 587 F. App'x 663, 666 (2d Cir. 2014) (summary order).

                                                     - 20 -
       Under § 1962(c), it is "unlawful for any person employed by or associated with any

enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs through

a pattern of racketeering activity or collection of unlawful debt."

       "The heart of any civil RICO claim is the enterprise. There can be no RICO violation

without one." D. Penguin Bros. v. City Nat'l Bank, 2014 WL 982859, at *4 (S.D.N.Y. Mar. 11,

2014), aff'd, 587 F. App'x 663 (2d Cir. 2014) (summary order). "An enterprise 'is an entity

separate and apart from the pattern of activity in which it engages' and must be proven

separately." Shetiwy v. Midland Credit Mgmt., 15 F. Supp. 3d 437, 443 (S.D.N.Y. 2014)

(quoting United States v. Turkette, 452 U.S. 576, 583 (1981)).

       "RICO requirements are most easily satisfied when the enterprise is a formal legal

entity." First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 173 (2d Cir.

2004) (Miner, J.). "But legitimacy is by no means a prerequisite to a RICO

enterprise." Id. The definition of a RICO "enterprise" includes "any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals

associated in fact although not a legal entity." 18 U.S.C. § 1961(4).

       "The RICO statute 'describes two categories of associations that come within the

purview of the 'enterprise' definition. The first encompasses organizations such as

corporations and partnerships, and other 'legal entities.' The second covers 'any union or

group of individuals associated in fact although not a legal entity.'" In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 364 (3d Cir. 2010) (quoting United States v. Turkette, 452 U.S.

576, 581-82 (1981)).



                                               - 21 -
       Where, as here, the RICO plaintiff alleges that an "association in fact" existed

amongst the various named defendants, the enterprise "must have at least three structural

features: (1) a purpose, (2) relationships among those associated with the enterprise, and

(3) longevity sufficient to permit these associates to pursue the enterprise's purpose." D.

Penguin Bros., 587 F. App'x at 667 (quoting Boyle, 556 U.S. at 946).

       Of course, "[a] RICO enterprise is not required to have business-like characteristics

such as 'a name, regular meetings, dues, established rules and regulations, disciplinary

procedures, or induction or initiation ceremonies.'" Mackin, 59 F. Supp. 3d at 542 (quoting

Boyle v. United States, 556 U.S. 938, 948 (2009)).

       However, "[f]or an association of individuals to constitute an enterprise, the individuals

must share a common purpose to engage in a particular fraudulent course of conduct and

work together to achieve such purposes." First Capital Asset Mgmt., Inc., 385 F.3d at 174

(quoting First Nationwide Bank v. Gelt Funding Corp., 820 F. Supp. 89, 98 (S.D.N.Y. 1993)).

       Oriska's allegations fail to satisfy this threshold requirement. See Am. Compl. ¶ 142.

According to plaintiff's Civil RICO Statement, all of the defendants "were part of the

enterprise by reason of the fact that they committed and conspired to commit racketeering

acts." Pl.'s Civil RICO Statement at 34. In terms of the structure of this alleged enterprise,

plaintiff asserts that it "involves the operation" of the Sentosa SNFs, and consists of

Schlesinger "working with" these entities as the "straw person" who received stolen funds.

Id. at 35. In terms of its purpose, plaintiff alleges that it "is to steal workers' compensation

insurance premiums and trust fund assets from the Plaintiff for many years." Id. at 36.

       As the Sentosa defendants point out, Oriska has not offered any plausible,

non-conclusory allegations about the overarching structure or unified function or purpose of

                                               - 22 -
the enterprise. Rather, plaintiff's explanation about "the structure, purpose, function and

course of conduct of the enterprise" involves only the alleged racketeering activity. Plaintiff

responds by claiming that "[t]here is no requirement that an enterprise have an ascertainable

structure distinct from the pattern of racketeering activity." Pl.'s Opp'n at 12.

       Oriska's response is based on the Supreme Court's decision in Boyle v. United States,

556 U.S. 938 (2009), a challenge to jury instructions in a criminal case. There, the Court

emphasized that the alleged RICO enterprise did not need to have a formal structure,

hierarchical chain of command, or any of the traditional features that define an organized,

distinct entity. Id. at 947 (recognizing "that the evidence used to prove the pattern of

racketeering activity and the evidence establishing an enterprise 'may in particular cases

coalesce'").

       However, "an enterprise is defined by what it is, not what it does." Jennings v. Emry,

910 F.2d 1434, 1440 (7th Cir. 1990). Even after Boyle, courts still require some indication

that a RICO enterprise exists separate and apart from the bare pattern of activity in which it

engages. Shetiwy, 15 F. Supp. 3d at 443; see also Jay E. Hayden Found. v. First Neighbor

Bank, N.A., 610 F.3d 382, 388 (7th Cir. 2010) (Posner, J.) (discussing Boyle's apparent

relaxation of the enterprise requirement).

       Indeed, the Second Circuit has continued to em phasize that "the plain language and

purpose of the statute contemplate that a person violates the statute by conducting an

enterprise through a pattern of criminality." Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 120

(2d Cir. 2013) (emphases in original). And as Judge Posner has explained, "[t]he only

important thing is that [the RICO enterprise] be either formally (as when there is

incorporation) or practically (as when there are other people besides the proprietor working in

                                               - 23 -
the organization) separable from the individual." McCullough v. Suter, 757 F.2d 142, 144

(7th Cir. 1985).

       The three structural features identified by the Supreme Court in Boyle—purpose,

relationships, and longevity—are intended to help courts draw the sometimes fine line

between disparate criminal conduct and an ongoing, purposeful RICO enterprise. D.

Penguin Bros., 587 F. App'x at 667; see also First Capital Asset Mgmt., Inc., 385 F.3d at 174

(requiring at least some indication that the various members of the alleged enterprise

"functioned as a unit").

       At its core, Oriska's pleading essentially describes a breach of the terms of the parties'

agreement, and possibly some tortious misconduct: one or more individuals allegedly used

their authority to redirect funds somewhere not provided for in the parties' agreement; the

diversion came from the legitimate business operations of the Sentosa SNFs; and there was

some alteration of business records that made it more difficult for plaintiff to discover that the

money was not where it was supposed to be.

       By all appearances, then, "[t]his is a breach of contract action that Plaintiff is

attempting to transform into a federal RICO case." Condos Bros. Constr. Corp. v. Main St.

Am. Assurance Co., 280 F. Supp. 3d 349, 356 (E.D.N.Y. 2017); see also Faryniarz v.

Ramirez, 62 F. Supp. 3d 240, 254 (D. Conn. 2014) (" Though styled as violations of federal

law, Plaintiff's proposed civil RICO claims suggests in substance claims for breach of

contract and common business tort.").

       Even assuming otherwise, Oriska has failed to plead how the alleged acts furthered

the affairs of the enterprise rather than the affairs of the individuals. See, e.g., Reves v.

Ernst & Young, 507 U.S. 170, 185 (1993) ("[L]iability depends on showing that the

                                               - 24 -
defendants conducted or participated in the conduct of the 'enterprise's affairs,' not just their

own affairs.").

       The distinction matters, because "RICO is not violated every time two or more

individuals commit one of the predicate crimes listed in the statute." United Food & Comm.

Workers Unions & Emp'rs Midwest Health Benefits Fund v. Walgreen Co., 719 F.3d 849, 851

(7th Cir. 2013); see also Conte v. Newsday, Inc., 703 F. Supp. 2d 126, 135 (E.D.N.Y. 2010)

(finding enterprise element insufficiently pleaded where "[p]laintiff allege[d] that Newsday, its

employees, and various independent contractors engaged in a series of independent frauds

that somehow benefitted Newsday").

       Thus, even assuming the individuals named as defendants in Oriska's complaint

"worked together in some respects to steal plaintiff['s] funds," the pleading still fails to create

a "plausible inference that they did so to advance the [ ] agenda of their purported 'enterprise'

or for any shared purpose." D. Penguin Bros., 587 F. App'x at 668; see also Walgreen Co.,

719 F.3d at 854 ("[N]othing in the complaint reveals how one might infer that these

communications or actions were undertaken on behalf of the enterprise as opposed to on

behalf of [themselves] in their individual capacities, to advance their individual

self-interests." (emphasis in original)). Accordingly, plaintiff has failed to sufficiently plead a

claim for relief under § 1962(c).

       ii. Section 1962(a)

       Defendants argue Oriska's § 1962(a) claim also fails because plaintiff "does not allege

that racketeering income was used or invested in the enterprise, or that [plaintiff] was injured

as a result of the investment." Sentosa Mem. at 15. According to defendants, plaintiff



                                               - 25 -
alleges in wholly conclusory terms that the missing money was diverted to personal or other

business uses. Id.

       Under § 1962(a), it is "unlawful for any person who has received any income derived,

directly or indirectly, from a pattern of racketeering activity or through collection of an

unlawful debt . . . to use or invest, directly or indirectly, any part of such income, or the

proceeds of such income, in acquisition of any interest in, or the establishment or operation

of, any enterprise which is engaged in, or the activities of which affect, interstate or foreign

commerce."

       "[T]he essence of a violation of § 1962(a) is not commission of predicate acts but

investment of racketeering income." Gristede's Foods, Inc. v. Unkechauge Nation, 532 F.

Supp. 2d 439, 446 (E.D.N.Y. 2007) (quoting Ouaknine v. MacFarlane, 897 F.2d 75, 83 (2d

Cir. 1990)). "Accordingly, to state a claim under 1962(a), a plaintiff must allege an injury

resulting from the defendant's investment of racketeering income in an enterprise (i.e., an

'investment injury'), separate and apart from any injury caused by the predicate acts

themselves." Id. (quoting OSRecovery, Inc. v. One Groupe Int'l, Inc., 354 F. Supp. 2d 357,

371 (S.D.N.Y. 2005)).

       Oriska has not alleged a distinct injury arising from the investment of any racketeering

income. Instead, plaintiff has more generally alleged the diversion of money to "personal and

business expenses of the defendants." Am. Compl. ¶ 205. But even assuming plaintiff is

referring to the "business expenses" of a shared enterprise, "allegations that a RICO

enterprise simply reinvested racketeering proceeds back into its own activities, on their own,

are insufficient to maintain a claim under § 1962(a)." Gristede's Foods, Inc., 532 F. Supp. 2d

at 446-47.

                                                - 26 -
       Elsewhere, Oriska confirms this by alleging it was injured by defendants' failure to

properly fund the trusts. Am. Compl. ¶ 207. In other words, plaintiff's injury arises from the

alleged predicate acts of racketeering, not the investment of any racketeering income. See,

e.g., Ouaknine, 897 F.2d at 83 ("Because the conduct constituting a violation of § 1962(a) is

investment of racketeering income, a plaintiff must allege injury from defendant's investment

of the racketeering income to recover under § 1962(a)."). Accordingly, plaintiff has failed to

sufficiently plead a claim under § 1962(a).

       iii. Section 1962(d)

       These conclusions are fatal to Oriska's claim under § 1962(d), which "makes it

unlawful to conspire to violate any of the other three prohibitions." RJR Nabisco, Inc. v.

European Cmty., 136 S. Ct. 2090, 2097 (2016); see also D. Penguin Bros., 587 F. App'x at

669 ("The failure to state a claim for a substantive RICO violation, moreover, is fatal to

plaintiffs' RICO conspiracy claim under § 1962(d).").

       In sum, the Court concludes that this is one of those cases "molded to the RICO form"

that in reality involves "garden variety claims for fraud" or possibly claims for breach of

contract. Bristol-Myers Squibb Co., 948 F. Supp. 2d at 345; see also Goldfine v. Sichenzia,

118 F. Supp. 2d 392, 394 (S.D.N.Y. 2000) (McMahon, J.) (surmising "that every member of

the federal bench has before him or her at least one—and possibly more—garden variety

fraud or breach of contract cases that some Plaintiff has attempted to transform into a

vehicle for treble damages"). Accordingly, plaintiff's first three causes of action under RICO

will be dismissed for failure to state a plausible claim for relief.




                                                - 27 -
       b. Lanham Act

       Oriska's fourth cause of action arises under the Lanham Act, the federal statute that

governs trademarks and claims for unfair competition. According to plaintiff, "[it] was part of

the scheme to defraud to constitute false designation of origin, false descriptions and

representations, and false advertising in commerce by Defendants' activities." Am.

Compl. ¶ 22. Plaintiff alleges defendants "have made, and continue to make untrue, false,

deceptive or misleading misrepresentations, misstatements and material omissions regarding

the legality of Defendant's operation of a health, disability and worker's compensation

self-insurance program using Plaintiff's proprietary licenses and approvals." Id. ¶ 223.

       Defendants argue this claim must be dismissed because "Oriska has failed to even

plead the elements of such a claim." Sentosa Mem. at 22. According to defendants,

plaintiff's pleadings "is so vague that it fails to even identify what type of Lanham Act violation

it alleges." Id. Plaintiff responds that defendants "misappropriated Plaintiff's credentials,

authority, licensing and property to deceive government authorities, consumers and the

public." Pl.'s Opp'n at 21. Defendants reply that plaintiff has failed to even allege "that the

Defendants misrepresented goods or services created directly by Oriska as their

own." Sentosa Reply at 13.

       "The Lanham Act was intended to make 'actionable the deceptive and misleading use

of marks,' and 'to protect persons engaged in . . . commerce against unfair

competition." Thousand Island Park Corp. v. Welser, 314 F. Supp. 3d 391, 396 (N.D.N.Y.

2018) (quoting Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28-29

(2003)). As relevant here, the Lanham Act provides for civil liability against:



                                               - 28 -
              (1)    Any person who, on or in connection with any goods or
                     services, or any container for goods, uses in commerce any
                     word, term, name, symbol, or device, or any combination
                     thereof, or any false designation of origin, false or misleading
                     description of fact, or false or misleading representation of
                     fact, which–

                     (A)     is likely to cause confusion, or to cause mistake, or to
                             deceive as to the affiliation, connection, or association
                             of such person with another person, or as to the origin,
                             sponsorship, or approval of his or her goods, services,
                             or commercial activities by another person, or

                     (B)     in commercial advertising or promotion, misrepresents
                             the nature, characteristics, qualities, or geographic
                             origin of his or her or another person's goods,
                             services, or commercial activities.

15 U.S.C. § 1125(a)(1)(A)-(B); see also Am. Compl. ¶ 221 (flagging these provisions as

relevant).

       A plaintiff alleging a violation of § 1125(a)(1)(A) based on false association must

establish that "(1) it has a valid mark that is entitled to protection under the Lanham Act; and

that (2) the defendant used the mark, (3) in commerce, (4) 'in connection with the sale . . . or

advertising of goods and services,' . . . (5) without the plaintiff's consent." Thousand Island

Park Corp., 314 F. Supp. 3d at 397 (quoting 1–800 Contacts, Inc. v. WhenU.Com, Inc., 414

F.3d 400, 407 (2d Cir. 2005)).

       "In addition, a Lanham Act plaintiff must also show that the defendant's use of the

mark is likely to cause confusion . . . as to the affiliation, connection, or association of

[defendant] with [plaintiff], or as to the origin, sponsorship, or approval of [the defendant's]

goods, services, or commercial activities by [plaintiff]." Thousand Island Park Corp., 314 F.

Supp. 3d at 397 (citation and internal quotation marks omitted).



                                                - 29 -
       "Likelihood of confusion includes confusion of any kind, including confusion as to

source, sponsorship, affiliation, connection, or identification." Star Indus., Inc. v. Bacardi &

Co. Ltd., 412 F.3d 373, 383 (2d Cir. 2005) (citation omitted). "Importantly, though, this

confusion requirement demands a showing of a 'probability of confusion, not a mere

possibility,' and it must be of a kind likely to affect 'numerous ordinary prudent

purchasers.'" Thousand Island Park Corp., 314 F. Supp. 3d at 397 (quoting Star Indus. Inc.,

412 F.3d at 383).

       Defendants argue that Oriska has not satisfied any of these elements: "[i]t has not

identified a valid mark entitled to protection under the Lanham Act; it has not pleaded that

defendants used that mark in commerce in connection with the sale or advertising of goods

or services, without Oriska's consent; and it has not pleaded that Def endants' use of that

mark is likely to cause confusion." Sentosa Mem. at 23. Plaintiff responds by stating in the

most conclusory of terms that defendants' scheme misused plaintiff's "credentials, authority,

licensing and property" to deceive authorities and the public. Pl.'s Opp'n at 22.

       Upon review, this claim will be dismissed for failure to state a plausible claim for

relief. Iqbal, 556 U.S. at 679 ("[D]etermining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its

experience and common sense.").

       A common sense reading of Oriska's operative complaint and its opposition

memorandum makes plain that plaintiff is attempting to "misuse the Lanham Act by making a

federal case out of an otherwise garden-variety contract dispute." Thousand Island Park

Corp., 314 F. Supp. 3d at 398. Plaintiff has not offered anything approaching the kind of



                                                - 30 -
specific details required to make this a plausible claim. Accordingly, this claim will be

dismissed.

       Oriska's alleged § 1125(a)(1)(B) claim must also be dismissed. Under this "false

advertising" provision, a party must ultimately show: "(1) a false or misleading statement;

(2) in connection with commercial advertising or promotion that (3) was material, (4) was

made in interstate commerce, and (5) damaged or will likely damage the plaintiff." Chobani

LLC v. Dannon Co., Inc., 157 F. Supp. 3d 190, 200 (N.D.N.Y. 2016) (quoting C=Holdings

B.V. v. Asiarim Corp., 992 F. Supp. 2d 223, 242 (S.D.N.Y. 2013)). Again, though, plaintiff

has not identified any particular advertisement alleged to be false, literally or impliedly or

otherwise. Id. at 199-200. Accordingly, plaintiff's Lanham Act claim will be dismissed.

       c. ERISA

       Oriska's fifth cause of action is based on defendants' alleged diversion of money from

the trusts in violation of their fiduciary duties under ERISA. Am. Compl. ¶¶ 225-66 (citing 28

U.S.C. § 1132).

       Defendants argue that Oriska cannot pursue this claim because workers'

compensation insurance is specifically exempted from ERISA's definition of a

benefits "plan." Sentosa Mem. at 24 (citing 29 U.S.C. § 1003(b)(3)). Plaintiff responds that

the benefits plan operated by defendants "co-mingled contributions for the payment of

health, disability and workers' compensation benefits." Pl.'s Opp'n at 18. Plaintiff further

argues that defendants are liable as fiduciaries under an "unwritten plan" or, in the

alternative, that plaintiff can sue as a subrogee of the plan's beneficiaries. Id. at 9.

       Upon review, this claim will be dismissed. First, 29 U.S.C. § 1003(b)(3) specifically

exempts from ERISA's coverage a "plan" that is "maintained solely for the purpose of

                                               - 31 -
complying with applicable work[ers'] compensation laws." As defendants point out, plaintiff's

allegation that § 1003(b)(3)'s exemption is inapplicable in this particular case is phrased in

totally conclusory language. See Am. Compl. ¶ 235 ("[T]he Sentosa Plan of the Sentosa

SNFs is not exempt from ERISA as it was not maintained solely for the purpose of complying

with applicable workman's compensation laws.").

       Even assuming Oriska is correct about the alleged co-mingling of "plan" assets, Oriska

would still be unable to assert a plausible federal claim under ERISA in its individual

capacity. "Courts have consistently read § 1132(a)(3) as strictly limiting 'the universe of

plaintiffs who may bring certain civil actions.'" Connecticut v. Physicians Health Servs. Of

Conn., Inc., 287 F.3d 110, 121 (2d Cir. 2002) ("Physicians Health") (quoting Harris Trust &

Savs. Bank v. Salomon Smith Barney, Inc., 530 U.S. 238, 247 (2000)).

       Under § 1132(a)(3), a "participant, beneficiary, or fiduciary" may sue to recover

benefits due, enforce rights, or clarify rights to future benefits. The Supreme Court has

described this as a "catchall" remedial section for equitable relief. See Coan v. Kaufman,

457 F.3d 250, 262 (2d Cir. 2006) (quoting Varity Corp. v. Howe, 516 U.S. 489, 512

(1996)). However, "[a]bsent a valid assignment of a claim, at least, non-enumerated parties

lack statutory standing to bring suit under § 1132(a)(3) even if they have a direct stake in the

outcome of the litigation." Physicians Health, 287 F.3d at 121.

       In sum, Oriska has not plausibly alleged an entitlement to bring a claim under ERISA

for the reasons set forth in defendants' memoranda. Accordingly, plaintiff's ERISA claim will

be dismissed.




                                              - 32 -
           B. Other Matters

           1. State Law Claims

           Because Oriska's five federal claims will be dismissed and the parties are

non-diverse, the Court declines to exercise supplemental jurisdiction over plaintiff's various

state law claims. See 28 U.S.C. § 1967(c)(3). In so doing, the Court notes that plaintiff has

repeatedly represented to the Court that Rashbi Management and US Management have

only been named as defendants "solely for [their] interest in the disposition of funds that are

the subject of this action." See, e.g., Dkt. No. 121-1. Accordingly, plaintiff's operative

complaint is construed as raising only state law claims against these two defendants (if any

at all).

           2. Preliminary Injunction

           Oriska's pending motion for a preliminary injunction will be denied as moot in light of

the conclusions set forth above. See, e.g., New Hope Family Servs., Inc. v. Poole, 387 F.

Supp. 3d 194, 216 (N.D.N.Y. 2019) (D'Agostino, J.) (granting defendant's Rule 12(b)(6)

motion to dismiss plaintiff's complaint and denying as moot plaintiff's motion for preliminary

injunctive relief); Crandall v. N.Y. State Dep't of Motor Vehicles, 2011 WL 2295742, at *3

(N.D.N.Y. June 8, 2011) (Sharpe, J.) (same).

           3. Magistrate Judge Appeal

           Oriska has also appealed from Judge Peebles's November 21, 2018 Decision and

Order.

           Where, as here, a party challenges a magistrate judge's decision on a non-dispositive

matter, it may only be modified or set aside if it is "clearly erroneous" or "contrary to law." 28



                                                  - 33 -
U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a). "A finding is clearly erroneous if the reviewing

court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed." Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 685 (N.D.N.Y. 2015)

(Suddaby, J.) (citations and internal quotation marks omitted). "An order is contrary to law

when it fails to apply or misapplies relevant statutes, case law, or rules of procedure." Id.

       Upon review, Oriska's motion will be denied. Judge Peebles's Order is well-reasoned,

adequately supported by the facts, and correctly applies the governing law.

       4. Supplemental Jurisdiction

       Oriska, citing 28 U.S.C. § 1367, has also moved this Court to exercise "supplemental

jurisdiction" over a pending state court action.

       "The power reserved to the states, under the Constitution (Am endment 10), to provide

for the determination of controversies in their courts, may be restricted only by the action of

Congress in conformity to the judiciary sections of the Constitution (article 3)." Healy v.

Ratta, 292 U.S. 263, 270 (1934). In other words, "a suit commenced in state court must

remain there until cause is shown for its transfer under some act of Congress." Great N. Ry.

Co. v. Alexander, 246 U.S. 276, 280 (1918).

       "In 1990, Congress consolidated and codified the common law doctrines of ancillary

and pendant jurisdiction under the title 'Supplem ental jurisdiction,'" Motion Control Corp. v.

SICK, Inc., 354 F.3d 702, 705 (8th Cir. 2003), "a generic term encompassing what courts

historically called 'pendent' and 'ancillary' jurisdiction." 13D FED. PRAC. & PROC.

JURIS. § 3567. However, § 1367 does not provide a federal court with the authority to pluck a

pending action out of a state forum. Cf. id. Indeed, § 1367 "does not mention removal at

all." Motion Control Corp., 354 F.3d at 705. Accordingly, "that statute cannot form the basis

                                              - 34 -
for removal." Sovereign Bank, N.A. v. Lee, 968 F. Supp. 2d 515, 518 (E.D.N.Y. 2013). In

sum, this motion is meritless and will be denied.

       5. Sanctions

       Finally, the Sentosa defendants have moved under Rule 11 seeking sanctions against

Oriska and its counsel for including "patently false" factual allegations in its operative

pleading. Sentosa Mem., Dkt. No. 105-3, 3. In defendants' view, the parties' September 24,

2013 settlement agreement resolved "most, if not all, of the issues raised in this

litigation." Id. at 6. And since Attorney Kernan participated in that settlement, he "clearly

knew the correct facts" when drafting the Amended Complaint. Id. Defendants further argue

they put Attorney McCormack, who signed plaintiff's Civil RICO Statement, on notice of the

factual misstatements. Id.

       Oriska responds that the Sentosa defendants' motion is just "a bullying tactic intended

to intimidate Plaintiff into withdrawing a legitimate claim and to delay the litigation

process." Pl.'s Opp'n, Dkt. No. 110, 5-6. In plaintiff's view, sanctions should be awarded

against defendants for this "inappropriate and baseless motion." Id. at 6.

       Attorney McCormack has filed his own response. Dkt. No. 112. In that filing, he

claims that his conduct has been objectively reasonable: he performed a diligent

investigation of the applicable facts and law, and the positions he took on Oriska's behalf

were "reasonable under the circumstances." Id. In Attorney McCormack's telling,

defendants "have lost their perspective and restraint" after "years of acrimonious litigation

with Oriska." Id.

       The applicable Rule provides that:



                                               - 35 -
              (b)    By presenting to the court a pleading, written motion, or other
                     paper–whether by signing, filing, submitting, or later
                     advocating it–an attorney or unrepresented party certifies to
                     the best of the person's knowledge, information, and belief,
                     formed after an inquiry reasonable under the circumstances:

                     (1)     it is not being presented for any improper purpose,
                             such as to harass, cause unnecessary delay, or
                             needlessly increase the cost of litigation;

                     (2)     the claims, defenses, and other legal contentions are
                             warranted by existing law or by a nonfrivolous
                             argument for extending, modifying, or reversing
                             existing law or for establishing new law;

                     (3)     the factual contentions have evidentiary support or, if
                             specifically so identified, will likely have evidentiary
                             support after a reasonable opportunity for further
                             investigation or discovery; and

                     (4)      the denials of factual contentions are warranted on
                             the evidence or, if specifically so identified, are
                             reasonably based on belief or a lack of information.

FED. R. CIV. P. 11(b).

       "If, after notice and a reasonable opportunity to respond, the court determines that

Rule 11(b) has been violated, the court may impose an appropriate sanction on any attorney,

law firm, or party that violated the rule or is responsible for the violation." FED. R. CIV. P.

11(c)(1). "A sanction imposed under this rule must be limited to what suffices to deter

repetition of the conduct or comparable conduct by others similarly situated." Id. at 11(c)(4).

       Importantly, though, "sanctions may not be imposed unless a particular allegation is

utterly lacking in support." Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 388 (2d Cir.

2003). In fact, Rule 11 "is violated only when it is patently clear that a claim has absolutely

no chance of success." Oliveri v. Thompson, 803 F.2d 1265, 1275 (2d Cir. 1986 (citation

and internal quotation marks omitted). Finally, "even where a court determines that Rule

                                                - 36 -
11(b) has been violated, the decision whether to impose sanctions is not mandatory, but

rather is a matter for the court's discretion." Lorber v. Winston, 993 F. Supp. 2d 250, 253

(E.D.N.Y. 2014).

        Upon review of the parties' submissions, this motion will be denied without

prejudice. See, e.g., Burke v. Quick Lift, Inc., 464 F. Supp. 2d 150, 163 (E.D.N.Y.

2006) ("[W]hen divining the point at which an argument turns from merely losing to losing and

sanctionable, courts must resolve all doubts in favor of the signer of the

pleading."). However, both parties are warned that a different conclusion may well be

warranted on this issue in the event that further proceedings take place in this forum.

IV. CONCLUSION

        Oriska's federal claims will be dismissed with prejudice. Supplemental jurisdiction will

be declined over plaintiff's state law claims. The other pending motions will be denied.

        Therefore, it is

        ORDERED that

        1. The Sentosa defendants' motion to dismiss is GRANTED in part and DENIED in

part;

        2. Muller's motion to dismiss is GRANTED in part and DENIED in part;

        3. Oriska's federal claims are DISMISSED with prejudice;

        4. Oriska's state law claims are DISMISSED without prejudice;

        5. Oriska's motion for a preliminary injunction is DENIED;

        6. Oriska's appeal from Judge Peebles's November 21 Order is DENIED;

        7. Oriska's motion for "supplemental jurisdiction" is DENIED;

        8. The Sentosa defendants' motion for sanctions is DENIED without prejudice; and

                                              - 37 -
        9. Oriska's amended complaint is DISMISSED.

        The Clerk of the Court is directed to terminate all of the pending motions and close the

file.

        IT IS SO ORDERED.



Dated: September 4, 2019
       Utica, New York.




                                              - 38 -
